Continuing Abatement Order filed January 12, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-10-00400-CV
                                     ____________

                               KEESHA PERRY, Appellant

                                              V.

                    HOUSTON HOUSING AUTHORITY, Appellee


                   On Appeal from the County Civil Court at Law No. 1
                                 Harris County, Texas
                             Trial Court Cause No. 951539


                     CONTINUING ABATEMENT ORDER

       On July 22, 2011 appellee notified this court that the parties were negotiating an
agreement to settle the issues on appeal. Because of administrative processes in this
matter, appellee has advised that it will take an extended period of time to finalize any
settlement. Accordingly, on July 28, 2011, this court abated the appeal for a period of four
months.   To date, the court has not been advised whether the settlement has been
completed. Accordingly, we issue the following order.

       The parties are directed to advise this court in writing of the status of the settlement.
If the case has settled, an appropriate motion to dismiss the appeal should be filed. The
appeal remains ABATED, treated as a closed case, and removed from this court=s active
docket until February 13, 2012. The appeal will be reinstated on this court=s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                      PER CURIAM




                                             2